







FIFTH AMENDMENT TO
SECOND AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT

        THIS FIFTH AMENDMENT (the “Amendment”), dated as of September 23, 2004,
is entered into among ArvinMeritor Receivables Corporation, a Delaware
corporation (the “Seller”), ArvinMeritor, Inc., an Indiana corporation (the
“Initial Collection Agent,” and, together with any successor thereto, the
“Collection Agent”), the Related Committed Purchasers party hereto (the “Related
Committed Purchasers”), Calyon, acting through its New York Branch, as agent for
the Purchasers (the “Agent”) and as a Purchaser Agent, Bayerische Landesbank,
New York Branch (“BayernLB”), as a Purchaser Agent and ABN AMRO Bank N.V. (“ABN
AMRO”), as a Purchaser Agent.

        Reference is hereby made to that certain Second Amended and Restated
Receivables Sale Agreement, dated as of September 26, 2002 (as amended,
supplemented or otherwise modified through the date hereof, the “Sale
Agreement”), among the Seller, the Initial Collection Agent, the Conduit
Purchasers from time to time party thereto, the Agent, BayernLB, ABN AMRO and
the other Purchaser Agents from time to time party thereto and the Related
Committed Purchasers from time to time party thereto. Terms used herein and not
otherwise defined herein which are defined in the Sale Agreement or the other
Transaction Documents (as defined in the Sale Agreement) shall have the same
meaning herein as defined therein.

        For good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:

        Section 1.      Upon execution by the parties hereto in the space
provided for that purpose below, the Sale Agreement shall be, and it hereby is,
amended as follows:

    (a)        Schedule I to the Sale Agreement shall be amended by adding the
following definition of “Capital” in its appropriate alphabetical order to read
as follows:


          “Capital” means, at any time the same is to be determined, an amount
equal to a fraction (x) the numerator of which is equal to (i) the Eligible
Receivables Balance as of the end of the most recently completed calendar month
minus the sum of (A) the Loss Reserve for such calendar month and (B) the
Servicer Reserve for such calendar month and (y) the denominator of which is
equal to the sum of (i) 1.00, (ii) the Dilution Reserve Percentage as of the end
of such calendar month (expressed as a decimal) and (iii) the Discount Reserve
Percentage as of the end of such calendar month (expressed as a decimal).


    (b)        Schedule I to the Sale Agreement shall be amended by adding the
following definition of “Calyon” in its appropriate alphabetical order to read
as follows:


          “Calyon” means Calyon, acting through its New York Branch, as
successor to Credit Lyonnais.


    (c)        The defined term “Credit Agreement” appearing in Schedule I to
the Sale Agreement is hereby amended in its entirety and as so amended shall
read as follows:


          “Credit Agreement” means that certain Credit Agreement dated as of
July 6, 2004, among the Parent, certain subsidiary borrowers from time to time
party thereto, the lenders from time to time party thereto, Bank One, NA (Main
Office Chicago), as administrative agent, JPMorgan Chase Bank and Citicorp North
America, Inc., as syndication agents and ABN AMRO Bank N.V., BNP Paribas and UBS
Securities LLC, as documentation agents, as amended from time to time in
accordance with its terms.


    (d)        The defined term “Credit Lyonnais” appearing in Schedule I to the
Sale Agreement is hereby deleted in its entirety and all references to Credit
Lyonnais appearing in the Sale Agreement shall be deleted and replaced with
“Calyon.”


    (e)        The defined term “Dilution Reserve” appearing in Schedule I to
the Sale Agreement shall be amended in its entirety and as so amended shall read
as follows:


          “Dilution Reserve” means, at any time the same is to be determined,
the product of (i) the Dilution Reserve Percentage as of the end of the most
recently completed calendar month multiplied by (ii) Capital as of the end of
such calendar month.


    (f)        The defined term “Dilution Reserve Percentage” appearing in
Schedule I to the Sale Agreement shall be amended by deleting the reference to
“2.25%” appearing in clause (x) thereof and inserting in its place “2.5%.”


    (g)        The defined term “Discount Reserve” appearing in Schedule I to
the Sale Agreement shall be amended in its entirety and as so amended shall read
as follows:


          “Discount Reserve” means, at any time the same is to be determined, an
amount equal to the product of (i) the Discount Reserve Percentage as of the end
of such calendar month multiplied by (ii) Capital as of the end of the most
recently completed calendar month.


    (h)        Schedule I to the Sale Agreement shall be amended by adding
thereto a new definition of “Discount Reserve Percentage” which reads as
follows:


          “Discount Reserve Percentage” means, at any time the same is to be
determined, an amount (expressed as a percentage) equal to the sum of (a) the
product of (i) 2.25, (ii) the Prime Rate in effect during the most recently
completed calendar month and (iii) the Days Sales Outstanding for such calendar
month, divided by 360 and (b) accrued and unpaid Discount for such calendar
month (calculated based upon the Prime Rate in effect during such calendar
month).


    (i)        The defined term “Loss Reserve Percentage” appearing in
Schedule I to the Sale Agreement shall be amended by deleting the reference to
“15.0%” appearing in clause (i) thereof and inserting in its place “20.0%.”


    (j)        The defined term “Scheduled Termination Date” appearing in
Schedule I to the Sale Agreement shall be amended in its entirety and as so
amended shall read as follows:


          “Scheduled Termination Date” means September 22, 2005.


    (k)        The defined term “Servicer Reserve” appearing in Schedule I to
the Sale Agreement shall be amended in its entirety and as so amended shall read
as follows:


          “Servicer Reserve” means, at any time the same is to be determined, an
amount equal to the product of (i) the Servicer Reserve Percentage multiplied by
(ii) the outstanding principal balance of all Receivables as of the end of the
most recently completed calendar month.


    (l)        Schedule I to the Sale Agreement shall be amended by adding
thereto a new definition of “Servicer Reserve Percentage” which reads as
follows:


          “Servicer Reserve Percentage” means, at any time the same is to be
determined, the sum of (a) the product of (i) 2.25, (ii) 0.50% and (iii) the
Days Sales Outstanding for the most recently completed calendar month, divided
by 360 and (b) the accrued and unpaid Seller Servicing Fee or Outside Servicing
Fee, as applicable, for such calendar month.


    (m)        The defined term “Special Limit” appearing in Schedule I to the
Sale Agreement shall be amended in its entirety and as so amended shall read as
follows:


          “Special Limit” means an amount not to exceed the applicable
percentage (as set forth in the table below based on the short-term unsecured
debt rating of the applicable Special Obligor) of the aggregate outstanding
principal balance of all Eligible Receivables for each Special Obligor;
provided, that if there is a split rating by Moody’s and S&P, the Special Limit
shall be determined by reference to the lower of the two ratings; provided,
further, that if (i) the short-term unsecured debt of any Special Obligor (other
than Navistar and Ford) is not rated by either S&P or Moody’s, the applicable
Concentration Limit shall be 4.0%, (ii) the short-term unsecured debt of
NaviStar is not rated by either S&P or Moody’s, the applicable Concentration
Limit shall be 6.0%, and (iii) the short-term unsecured debt of Ford is not
rated (a) by Moody’s but is rated by S&P, the applicable Concentration Limit
shall be determined solely on the current rating by S&P and (b) by both S&P and
Moody’s, the applicable Concentration Limit shall be 4%.



                           AUTOZONE     DAIMLER     FORD       GM      NAVISTAR
    S&P       MOODY'S
     A1         P1          20.00%       20.00%     20.00%    20.00%     20.00%
     A2         P2          12.50%       15.00%     15.00%    15.00%     10.00%
     A3         P3           6.67%        6.67%     10.00%     6.67%      7.00%
    <A3        <P3           4.00%        4.00%      4.00%     4.00%      6.00%



    (n)        The defined term “Special Obligors” appearing in Schedule I to
the Sale Agreement shall be amended in its entirety and as so amended shall read
as follows:


          “Special Obligors” means Ford Motor Company (“Ford”) and its
consolidated subsidiaries, General Motors Corporation and its consolidated
subsidiaries, Daimler Chrysler Corporation and its consolidated subsidiaries,
AutoZone, Inc. and its consolidated subsidiaries and NaviStar International
Corporation (“NaviStar”) and its consolidated subsidiaries.


    (o)        Clause (h) of the defined term “Termination Event” appearing in
Schedule I to the Sale Agreement is hereby amended in its entirety and as so
amended shall read as follows:


    (h)        default shall occur under any indebtedness issued, assumed or
guaranteed by the Seller, any Seller Entity or any Subsidiary aggregating in
excess of $35,000,000, or under any indenture, agreement or other instrument
under which the same may be issued, and such default shall continue for a period
of time sufficient to permit the acceleration of the maturity of any such
indebtedness (whether or not such maturity is in fact accelerated), or any such
indebtedness shall not be paid when due (whether by demand, lapse of time,
acceleration or otherwise).


        Section 2.        This Agreement shall become effective only once the
Agent has received, in form and substance satisfactory to the Agent, all
documents and certificates as the Agent may be reasonably request and all other
matters incident to the execution hereof are satisfactory to the Agent.

        Section 3.        To induce the Agent and the Related Committed
Purchasers to enter into this Amendment, the Seller and Collection Agent
represent and warrant to the Agent and the Related Committed Purchasers that:
(a) the representations and warranties contained in the Transaction Documents,
are true and correct in all material respects as of the date hereof with the
same effect as though made on the date hereof (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct in all material respects only as
of such specified date); (b) no Potential Termination Event exists; (c) this
Amendment has been duly authorized by all necessary corporate proceedings and
duly executed and delivered by each of the Seller and the Collection Agent, and
the Sale Agreement, as amended by this Amendment, and each of the other
Transaction Documents are the legal, valid and binding obligations of the Seller
and the Collection Agent, enforceable against the Seller and the Collection
Agent in accordance with their respective terms, except as enforceability may be
limited by bankruptcy, insolvency or other similar laws of general application
affecting the enforcement of creditors’ rights or by general principles of
equity; and (d) no consent, approval, authorization, order, registration or
qualification with any governmental authority is required for, and in the
absence of which would adversely effect, the legal and valid execution and
delivery or performance by the Seller or the Collection Agent of this Amendment
or the performance by the Seller or the Collection Agent of the Sale Agreement,
as amended by this Amendment, or any other Transaction Document to which they
are a party.

        Section 4.        This Amendment may be executed in any number of
counterparts and by the different parties on separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Amendment.

        Section 5.        Except as specifically provided above, the Sale
Agreement and the other Transaction Documents shall remain in full force and
effect and are hereby ratified and confirmed in all respects. The execution,
delivery, and effectiveness of this Amendment shall not operate as a waiver of
any right, power, or remedy of any Agent or any Related Committed Purchaser
under the Sale Agreement or any of the other Transaction Documents, nor
constitute a waiver or modification of any provision of any of the other
Transaction Documents. All defined terms used herein and not defined herein
shall have the same meaning herein as in the Sale Agreement. The Seller agrees
to pay all costs and expenses (including reasonable fees and expenses of
counsel) of or incurred by the Agent and each Purchaser Agent in connection with
the negotiation, preparation, execution and delivery of this Amendment.

        Section 6.        This Amendment and the rights and obligations of the
parties hereunder shall be construed in accordance with and be governed by the
law of the State of New York.



        IN WITNESS WHEREOF, the parties have caused this Amendment to be
executed and delivered by their duly authorized officers as of the date first
above written.


                                     CALYON NEW YORK BRANCH, as the Agent, as a
                                        Purchaser Agent and a Committed Purchaser



                                     By: /s/ David C Fink
                                        Name:  David C. Fink
                                        Title: Managing Director


                                     BAYERISCHE LANDESBANK, New York Branch, as a
                                        Purchaser Agent


                                     By: /s/ Alexander Kohnert
                                        Name:    Alexander Kohnert
                                        Title:   Senior Vice President



                                     By: /s/ Lori-Ann Wynter
                                        Name:    Lori-Ann Wynter
                                        Title:   Vice President


                                     BAYERISCHE LANDESBANK, Cayman Islands
                                         Branch, as a Committed Purchaser



                                     By: /s/ Norman McClave III
                                        Name:    Norman McClave III
                                        Title:   First Vice President



                                     By: /s/ Lori-Ann Wynter
                                        Name:    Lori-Ann Wynter
                                        Title:   Vice President




                                     ABN AMRO BANK N.V., as a Purchaser Agent
                                        and a Committed Purchaser



                                     By: /s/ Kevin G. Pilz
                                        Name:    Kevin G. Pilz
                                        Title:   Vice President



                                     By: /s/ Thomas J. Educate
                                        Name:  Thomas J. Educate
                                        Title: Senior Vice President










                                     ARVINMERITOR RECEIVABLES CORPORATION, as the
                                        Seller


                                     By: /s/ Brian P. Casey
                                        Name:  Brian P. Casey
                                        Title: President and Treasurer


                                     ARVINMERITOR, INC., as the Initial Collection
                                        Agent


                                     By: /s/ Brian P. Casey
                                        Name:  Brian P. Casey
                                        Title: President and Treasurer

